Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2008

PMC Film Canada Inc v. Shintech Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5011




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"PMC Film Canada Inc v. Shintech Inc" (2008). 2008 Decisions. Paper 1314.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1314


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                     March 20, 2008

                                           No. 06-5011

                                      PMC Film Canada, Inc.,

                                                             Appellant
                                                 vs.

                                           Shintech, Inc.

                     (District of New Jersey - Trenton Civil No. 04-cv-05150)


PRESENT: SCIRICA, Chief Judge, BARRY and ROTH, Circuit Judges

            1. Motion by Appellee Shintech, Inc. for Clarification or, Alternatively, Correction
               of Opinion and Judgment.

            2. Response by Appellant to Motion for Clarification or, Alternatively, Correction
               of Opinion and Judgment.

            3. Reply by Appellee Shintech, Inc. in Support of Motion for Clarification or,
               Alternatively, Correction of Opinion and Judgment.

                                                       /s/ LaToya Corprew
Opinion/Judgment entered 02/20/08.                     LaToya Corprew
                                                       Case Manager      267-299-4915
                                 ORDER
The foregoing motion is GRANTED, and the Opinion and Judgment are corrected as follows:

      The last full paragraph of the Opinion, which reads:

            “We will vacate the November 30, 2006 order of the District Court and
            remand this matter to the District Court with instructions to enter
            judgment in favor of PMC.”

      is deleted and replaced with:
               “We will vacate the November 30, 2006 order of the District Court and
               remand this matter to the District Court for further proceedings
               consistent with this Court’s Opinion.”

         The first sentence of the last full paragraph of the Judgment, which reads:

               “ADJUDGED and ORDERED that the order of the District Court be
               and hereby is vacated and the matter is remanded to the District Court
               with instructions to enter judgment in favor of PMC.”

         is deleted and replaced with:

               “ADJUDGED and ORDERED that the order of the District Court be
               and hereby is vacated and the matter is remanded to the District Court
               for further proceedings consistent with this Court’s Opinion.”

                                                By the Court,


                                                /s/ Maryanne Trump Barry
                                                Circuit Judge

Dated:         April 29, 2008

lwc/cc:        Jeffrey G. DiAmico, Esq.
               Francis J. Sullivan, Esq.
               Christopher M. DiMuro, Esq.
               T. Michael Wall, Esq.